Citation Nr: 1412330	
Decision Date: 03/24/14    Archive Date: 04/02/14	

DOCKET NO.  10-12 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for chondromalacia patella of the right knee, to include as secondary to chondromalacia patella of the left knee.  

2.  Entitlement to an evaluation in excess of 10 percent for chondromalacia patella of the left knee.  

3.  Entitlement to an evaluation in excess of 10 percent for right ankle instability prior to January 26, 2013.  

4.  Entitlement to an evaluation in excess of 20 percent for right ankle instability from January 26, 2013.  

5.  Entitlement to an evaluation in excess of 10 percent for flat feet.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and her spouse


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to September 1997.  

This case comes before the Board of Veterans Appeals (Board) on appeal of July 2009 and January 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, as well as a June 2013 decision by the Appeals Management Center (AMC) in Washington, D.C.  

In August 2010 statements, the Veteran and her accredited representative withdrew the issue of entitlement to an increased rating for a low back disability.  Inasmuch as that issue has been properly withdrawn in accordance with the provisions of 38 C.F.R. § 20.204 (2013), it will not be addressed in the current decision.  

In January 2013, the Board denied entitlement to evaluations in excess of 10 percent each, prior to July 17, 2010, for chondromalacia patella of the left knee, right ankle instability, and flat feet.  At that same time, the Board remanded for additional development the issue of entitlement to evaluations in excess of 10 percent each, from July 17, 2010, for chondromalacia patella of the left knee, right ankle instability, and flat feet.  

In July 2013, the United States Court of Appeals for Veterans Claims (Court) granted a joint motion for remand and ordered that the portion of the Board's January 2013 decision which denied entitlement to ratings in excess of 10 percent each for chondromalacia patella of the left knee, right ankle instability, and flat feet, each prior to July 17, 2010, be remanded for action consistent with the terms of the joint motion.  The case is now, once more, before the Board for appellate review.  

For reasons which will become apparent, the issues of entitlement to service connection for chondromalacia patella of the right knee, entitlement to an evaluation in excess of 10 percent each for right ankle instability prior to January 26, 2013, and entitlement to an evaluation in excess of 10 percent for flat feet are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify you if further action is required on your part.  


FINDINGS OF FACT

1.  Prior to February 23, 2010, the Veteran's chondromalacia patella of the left knee was not manifested by limitation of flexion to 30 degrees, or a limitation of extension to 15 degrees, nor was there evidence of instability.  

2.  During the period from February 23, to July 15, 2010, the Veteran's chondromalacia patella of the left knee was characterized by limitation of flexion to, but no more than, 30 degrees, with no evidence of instability, or extension limited to 20 degrees.  

3.  Since July 16, 2010, the Veteran's chondromalacia patella of the left knee has not been characterized by flexion limited to 30 degrees, or a limitation of extension to 15 degrees, or any evidence of instability.  

4.  From January 26, 2013, the Veteran's right ankle instability has not been manifested by ankylosis.  


CONCLUSIONS OF LAW

1.  Prior to February 23, 2010, the criteria for an evaluation in excess of 10 percent for chondromalacia patella of the left knee were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260, 5261 (2013).  

2.  From February 23, to July 15, 2010, the criteria for a 20 percent evaluation, but no more, for chondromalacia patella of the left knee were met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.3, 4.71a, Diagnostic Codes 5003, 5260, 5261.  

3.  Since July 16, 2010, the criteria for an evaluation in excess of 10 percent for chondromalacia patella of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260, 5261.  

4.  The criteria for an evaluation in excess of 20 percent for right ankle instability since January 26, 2013 are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In the case at hand, the requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to whether the Veteran was provided an appropriate application form, or the completeness of her application.  VA notified the Veteran in April 2009 of the information and evidence needed to substantiate and complete her claims, to include notice of what part of that evidence was to be provided by her, and what part VA would attempt to obtain.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate her claims, and, as warranted by law, affording her VA examinations.  Currently, there is no evidence that additional records have yet to be requested, or that additional examinations are in order.  Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.  

In reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, to include testimony presented at a hearing before the undersigned Veterans Law Judge in July 2011, as well as service medical treatment records, and both VA (including Virtual VA and Veterans Benefits Management System) and private treatment records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims, and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F. 3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Increased Ratings

The Veteran seeks entitlement to increased evaluations for chondromalacia patella of the left knee, and right ankle instability.  

In that regard, disability evaluations, in general, are intended to compensate for the average impairment of earning capacity resulting from a service-connected disability.  They are primarily determined by comparing objective clinical findings with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2013).  Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  Otherwise, the lower rating will because assigned.  38 C.F.R. § 4.7 (2013).  

In order to evaluate the level of disability and any chronic changes in the Veteran's condition, it is necessary to consider her complete history.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, where an increase in the level of the service-connected disability is at issue, the primary concern is the present level of that disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  Nonetheless, the Board acknowledges that a Veteran may experience multiple distinct degrees of disability which may result in different levels of compensation from the time an increased rating claim is filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability of the musculoskeletal system is primary the inability, due to damage or inflammation in parts of the system, to perform the normal working movements of the body with normal excursion, strength, coordination, and endurance.  The functional loss may be due to the loss of part or all of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology, and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 38 C.F.R. §§ 4.40, 4.45 (2013).  

Ratings shall be based as far as practical upon the average impairment of earning capacity, with the additional proviso that the Secretary shall, from time to time, adjust the Schedule of Ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits, or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve, on the basis of the criteria set forth in 38 C.F.R. § 3.321, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture, with such related factors as a marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2013).  

Chondromalacia Patella of the Left Knee

In the present case, at a May 2009 VA examination the Veteran described constant aching pain over her left patella which was exacerbated by prolonged sitting or climbing stairs.  According to the Veteran, she experienced occasional locking and instability, as well as intermittent knee swelling.  When further questioned, the Veteran indicated that she was currently employed part time doing custodial work, and that her occupation was affected by her left knee condition, in that, her job involved a great deal of walking, as well as sitting and getting up repeatedly, which exacerabated her knee pain.  According to the Veteran, her activities of daily living were affected, in that her ability to so chores around the house was limited by knee pain.  However, the Veteran denied any flare-ups of her left knee disability, and similarly denied a requirement for any assistive device.  

On physical examination, the Veteran was able to extend her left knee to a neutral position of 0 degrees without pain, and flex to 60 degrees without pain, as well as flex from 60 to 90 degrees, though with accompanying pain.  At the time of examination, the Veteran's range of motion was not additionally limited following repetitive use.  The Lachman test, as well as the anterior and posterior drawer test, and varus and valgus stretching, revealed no abnormalities.  The left knee was nontender to palpation, but there was evidence of mild crepitus.  At the time of examination, they McMurray test was negative.  Radiographic studies showed mild degenerative joint disease.  The pertinent diagnosis noted was left knee degenerative joint disease.  

During the course of VA outpatient treatment on February 23, 2010, a VA physician's assistant indicated that the Veteran was not happy with a previous VA compensation and pension examination, and that her accredited representative had sent her for an updated exam in conjunction with her claim for an increased evaluation.  On physical examination, there was no evidence of edema of the Veteran's extremities.  However, examination of her left knee showed flexion to only 30 degrees.  The physician's assistant opined that the appellant could not be accurately tested for drawer sign on the left.  Moreover, there appeared to be some evidence of swelling and crepitus at the inferior aspect of the left patella.  Significantly, at the time of evaluation, the Veteran's primary complaints were of increased back pain with radiating pain into the legs, accompanied by swelling of the feet.  The Veteran was noted to be obese.  

At a July 16, 2010 VA examination the Veteran again complained of constant left knee pain that was aggravated by prolonged standing, bending, and using stairs.  According to the Veteran, she had problems with knee locking, instability, and swelling.  Moreover, she alleged that her job as a custodian was affected by the need for frequent breaks and missed days from work.  The Veteran reported experiencing difficulty performing chores involving prolonged standing, such as sweeping, mopping, and washing dishes.  Reportedly, the Veteran had experienced one flare-up of pain a month lasting from two to three days, during which she found it necessary to stay off her feet.  She denied using assistive devices.  

On physical examination, left knee motion was from 0 degrees of full extension to 40 degrees of flexion, with end of range pain.  There was no decrement due to pain or fatigue following repetitive motion.  At the time of examination, there was no evidence of any ligamentous laxity in any direction of the left knee.  While there was evidence of diffuse tenderness to palpation, examination of the left knee showed no crepitus, and McMurray's test was negative.  

Significantly, an October 2011 service medical facility physical therapy record noted that the Veteran showed left knee motion to approximately 110 degrees.  The following month a record from that facility described the appellant as having "pain free" left knee flexion to 130 degrees, though there was some evidence of decreased left inferior patellar mobility.  

During the course of service medical facility outpatient treatment in February 2012, a physical examination of the Veteran's left knee showed evidence of effusion, with accompanying tenderness on palpation and pain on motion.  However, there was no evidence of any erythema or misalignment.  Examination of the patella demonstrated no crepitus, and the knee demonstrated a normal range of motion.  On evaluation no crepitus was in evidence, and no anterior or posterior drawer sign was present.  Lachman testing demonstrated no anterior instability, and the McMurray test was negative.  The patellofemoral apprehension test was also negative, and there was no evidence of tenderness on ambulation.  

In a service medical facility treatment record dated the following day, active left knee motion was to 110 degrees before the onset of significant pain.  Moreover, the Veteran lacked a full passive range of motion.  

A March 2012 service medical facility treatment record noted that the Veteran complained of left knee aching, as well as an occasional sense of instability, and stiffness when she would sit for extended periods of time.  On physical examination, the Veteran's left knee showed no obvious deformities, or evidence of intra-articular effusion.  Range of left knee motion was from 0 to 120 degrees, with accompanying patellar crepitus.  At the time of evaluation, there was no evidence of any abnormal patellar motion.  The patella grind and apprehension tests were negative.  The extensor mechanism was intact.  The Veteran's left knee was stable to both varus and valgus stress at 0 and 30 degrees, and medial and lateral excursion appeared normal.  Both the anterior and posterior drawer tests revealed a firm end point, with no "sag" sign.  The McMurray test was also negative.  

In contrast, at a January 26, 2013 VA medical examination the Veteran received diagnoses of chondromalacia and laxity of the left knee.  Range of motion study revealed flexion to 50 degrees, with pain beginning at 50 degrees, and extension to 10 degrees.  The Veteran was able to perform repetitive use testing, with post test flexion of 50 degrees, and post test extension of 10 degrees.  The Veteran showed no additional limitation in range of left knee and lower leg motion following repetitive use.  The Veteran did, however, exhibit less movement than normal, as well as some pain and disturbance of locomotion.  Muscle strength testing was 5/5 on the left for both flexion and extension.  Anterior instability (Lachman test), as well as the posterior instability (posterior drawer test) were within normal limits.  While the medial-lateral instability test was described as 2+ on the left, further testing showed no evidence or any history of recurrent patellar subluxation or dislocation.  There was no radiographic evidence of patellar subluxation.  

During the course of service medical facility outpatient treatment in April 2013, the Veteran indicated that her knee pain was improving following aquatic therapy.  Physical examination showed active and passive range of lower extremity motion to be within normal limits, though with slight pain on left knee extension.  Bilateral lower extremity strength was again 5/5, with pain on left knee extension.  Lachman test and the varus/valgus testing yielded negative results.  

During the course of service medical facility outpatient treatment in June 2013, physical examination of the Veteran's left knee showed no evidence of any gross deformities.  Nor was there any evidence of erythema or hyperemia.  Range of motion of the Veteran's left knee was from 0 to 120 degrees, with stiffness at the extremes, and patellar crepitus.  There was no abnormal motion of the left patella, and patellar grind and apprehension tests were negative.  The extensor mechanism was intact.  The Veteran's left knee was stable to both varus and valgus stress at 0 and 30 degrees, and medial and lateral excursion appeared normal.  Anterior and posterior drawer tests revealed end points, though the Veteran did endorse tenderness at the medial joint line and popliteal.  

Degenerative arthritis established by X-ray findings is to be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint (such as the knee) or group of minor joints effected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion is to be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a and Part 4, Diagnostic Code 5003 (2013).  

As regards the Veteran's service-connected chondromalacia of the left knee, a 10 percent evaluation is warranted where there is evidence of slight recurrent subluxation or lateral instability.  A 10 percent evaluation is, similarly, in order where there is evidence of flexion limited to 45 degrees, or extension limited to 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5260, 5261. 

A 20 percent evaluation is in order where there is evidence of moderate recurrent subluxation or lateral instability.  A 20 percent evaluation is, similarly, in order where there is evidence of a limitation of flexion to 30 degrees, or a limitation of extension to 15 degrees.  Id. 

Finally, a 30 percent evaluation is warranted where there is evidence of severe recurrent subluxation or lateral instability, or, in the alternative, evidence of ankylosis.  Id.

Based on the aforementioned, the evidence is clear that, prior to February 23, 2010, no more than a 10 percent evaluation was warranted for chondromalacia patella of the left knee.  In that regard, at the May 2009 VA examination the Veteran was able to extend her left knee to a neutral position of 0 degrees without pain, and flex to 60 degrees without pain, and from 60 to 90 degrees with pain.  The range of left knee motion was not additionally limited following repetitive use.  Lachman's, McMurray's, anterior drawer, posterior drawer, varus, and valgus stress tests all revealed no abnormalities.  While there was evidence of mild crepitus, the Veteran's left knee was nontender to palpation.  

Not until the February 23, 2010 VA outpatient treatment session was there evidence of a limitation of flexion sufficient to warrant the assignment of a 20 percent evaluation.  On that date the Veteran was able to flex her left knee to only 30 degrees, commensurate with a 20 percent evaluation.  At a July 16, 2010 VA examination, however, left knee motion was from 0 to 40 degrees, consistent with the previously-assigned 10 percent evaluation.  Moreover, at her January 2013 VA examination left knee motion was from 10 to 50 degrees, once again commensurate with the assigned 10 percent evaluation.  

The Board finds it very significant that based on service medical facility records dated in early and mid-2013, the Veteran repeatedly exhibited a relatively normal range of left knee motion.  Under these facts, and in light of the aforementioned, the Board finds that no more than a 10 percent evaluation for the Veteran's service-connected chondromalacia patella of the left knee is in order prior to February 23, 2010.  A 20 percent evaluation for that same disability during the period from February 23 to July 15, 2010 is warranted based on the aforementioned limitation of flexion to 30 degrees, while the 10 percent evaluation for that disability is warranted effective July 16, 2010, the date of the aforementioned VA examination showing a range of motion from 0 to 40 degrees.  

In reaching this determination, the Board acknowledges that VA's General Counsel has held that, where a claimant has arthritis (resulting in limited or painful motion), in addition to instability of the knee, separate ratings may be assigned under Diagnostic Codes 5003, 5257, cautioning that any such separate ratings must be based on additional disabling symptomatology.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  However, in the case at hand, there is no persuasive evidence of both arthritis and instability due solely to the Veteran's service-connected chondromalacia patella of the left knee.  In fact, the overwhelming weight of the evidence is to the effect that the Veteran's left knee has been and remains stable.  Moreover, while VA's General Counsel has held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion) and Diagnostic Code 5261 (limitation of extension) may be assigned for disability of the same joint, [see VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004)], the Veteran's limitation of flexion and extension are not such as to warrant the assignment of separate ratings.  

Right Ankle Instability

As regards the Veteran's claim of entitlement to an evaluation in excess of 20 percent for right ankle instability from January 26, 2013, in a June 2013 rating decision VA awarded a 20 percent evaluation for that disorder effective January 26, 2013, the date of a VA examination.  

During the course of service medical facility outpatient treatment in February 2012, there was no evidence of right ankle swelling.  

At the January 26, 2013 VA examination the Veteran indicated that, due to right ankle flare-ups she experienced generally diminished mobility.  Range of motion measurements conducted at that time showed plantar flexion to 15 degrees, with pain, as well as dorsiflexion to 15 degrees, once again accompanied by pain.  The Veteran was able to perform repetitive use testing, resulting in post test plantar flexion to 15 degrees, and post test dorsiflexion to 15 degrees.  Hence, there was no evidence of any additional limitation of right ankle motion following repetitive use.  However, as a result of the disorder she experienced less movement than normal, as well as pain, and there was evidence of localized tenderness or pain to palpation of the right ankle.  Notably muscle strength for both plantar flexion and dorsiflexion was 5/5, and the anterior drawer test and talar tilt test showed no evidence of any joint instability.  Most notably, there was no evidence of right ankle ankylosis.  The appellant reportedly did experience difficulty standing for long periods in her job as a custodian due to this disorder.  

Pursuant to applicable law and regulation, a 20 percent evaluation is warranted where there is evidence of marked limitation of motion of the service-connected ankle.  Significantly, a 20 percent evaluation represents the maximum scheduler evaluation available based on limitation of motion.  See 38 C.F.R. § 4.71a and Part 4, Diagnostic Codes 5271.  In order to warrant a 30 percent evaluation, there needs to be demonstrable ankylosis of the ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5270 (2013).  

Based on the evidence, it is clear that no more than a current evaluation of 20 percent effective from January 26, 2013 is warranted for the Veteran's service-connected right ankle disability.  At no time has the Veteran ever demonstrated ankylosis of the right ankle.  Hence, an increased evaluation is not warranted.  

In reaching the above determinations, the Board is of the opinion that the disability picture presented by the Veteran's service-connected left knee and right ankle disabilities are appropriately contemplated by the Rating Schedule.  Accordingly, referral for consideration of an extraschedular evaluation is not warranted.  See Thun v. Shinseki, 572 F. 3d 1366 (Fed. Cir. 2009).  

ORDER

Entitlement to an evaluation in excess of 10 percent for chondromalacia patella of the left knee prior to February 23, 2010 is denied.  

Entitlement to a 20 percent evaluation, but no more, for chondromalacia patella of the left knee from February 23, to July 15, 2010 is granted, subject to those regulations governing the award of monetary benefits.  

Entitlement to an evaluation in excess of 10 percent for chondromalacia patella of the left knee from July 16, 2010 is denied.  

Entitlement to an evaluation in excess of 20 percent for right ankle instability since January 26, 2013 is denied.  


REMAND

The Veteran claims entitlement to an increased evaluation for flat feet, as well as entitlement to an evaluation in excess of 10 percent prior to January 26, 2013 for right ankle instability.  Moreover, the Veteran currently claims entitlement to service connection for a right knee disability, to include as secondary to left knee chondromalacia of the patella.  

As regards the Veteran's claim for an increased evaluation for flat feet, the June 2013 joint motion noted that in January 2013, the Board failed to adequately explain its conclusion that the Veteran's flat feet suffered no functional impairment due to pain.  Moreover, the joint motion found that the Board failed to discuss a May 2009 VA medical examiner's report indicating that the Veteran's feet limited what she was able to do following work, and that, after work, she could do "very little which required prolonged standing or walking."  

The evidence of record shows, in addition to flat feet, that the appellant suffers from nonservice connected plantar fasciitis, nonservice connected osteoarthritis, and nonservice connected bunions.  Moreover, the Veteran has recently been diagnosed with diabetes mellitus, another nonservice connected disorder raising the specter of nonservice connected diabetic foot pain.  At the January 2013 VA foot examination it was noted that the Veteran suffered from extreme tenderness of the plantar surfaces of both feet, indicative of plantar fasciitis, which necessitated the completion of a "Foot Miscellaneous Questionnaire."  However, no such questionnaire is of record.  Under the circumstances, the Board is of the opinion that additional development of the evidence is necessary prior to a final adjudication of the Veteran's claim for increase.  

Turning to the issue of an increased evaluation for right ankle instability prior to January 26, 2013, the June 2013 joint motion noted that, while a July 2010 VA examiner indicated that the Veteran had "end of range pain," with no decrement due to pain following repetitive use, that examiner failed to make any initial finding as to the degree of range of motion loss due to pain on use, as required by the Court.  Moreover, though the examiner found that the Veteran's ankle had flare-ups of varying severity and duration, the examiner did not, as required by the Court, discuss whether any functional loss during flare-ups could feasibly be portrayed in terms of degrees of range of motion loss.  Under the circumstances, the Board will seek an addendum opinion in an attempt to clarify whether the Veteran experiences any additional limitation of motion (expressed in degrees) attributable to flare-ups of her right ankle disability.  

Finally, turning to the issue of entitlement to service connection for a right knee disability, in a July 2013 rating decision the RO denied entitlement to service connection for a right knee disorder.  While the appellant has expressed her disagreement with that denial of benefits, she has yet to be furnished a statement of the case.  Hence, further development is required.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, in light of the aforementioned, the case is REMANDED to the AMC/RO for the following action:  

1.  Any pertinent VA or other inpatient or outpatient treatment records, dated since September 2013should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  The Veteran's entire claims folder, Virtual VA file, and VBMS file must then be furnished to the same VA examiner who conducted the July 2010 examination of her right ankle.  Should that examiner prove unavailable, these files must be furnished to another appropriate VA examiner.  Following review of all files and in particular, pertinent evidence dated prior to January 26, 2013, the examiner is to provide a detailed review of the Veteran's pertinent medical history and current complaints, as well as the nature and extent of her service-connected right ankle disability.  The examiner should specifically comment regarding any and all limitation of motion (including additional limitation of motion following repetitive use resulting from pain, weakness, fatigue, a lack of endurance, and/or incoordination).  The examiner must discuss factors associated with disability, such as objective indications of pain on pressure or manipulation.  Finally, the examiner must inquire as to whether the Veteran experiences flare-ups associated with her service-connected right ankle disability.  To the extent possible, any additional functional loss or limitation of motion attributable to such flare-ups should be described, preferably, in terms of additional degrees of limitation of motion.  

3.  The Veteran should then be afforded an additional VA foot examination, to be conducted by a podiatrist in order to more accurately determine the severity of her flat feet.  The Veteran is hereby notified that it is her responsibility to report for the examination, and to cooperate in the development of her claim.  The Veteran is further advised that the consequences for failure to report for a VA examination without good cause my include denial of her claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to her last known address.  It should also be indicated whether any notice sent was returned as undeliverable.  

Following completion of the foot examination, the podiatrist must specifically comment as to whether, due solely to the Veteran's flat feet, she exhibits a weightbearing line over or medial to the great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the feet, as opposed to objective evidence of marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use, indications of swelling on use, and/or characteristic callosities.  In rendering this opinion, the examiner must attempt to differentiate symptomatology directly attributable to flat feet, from that associated with plantar fasciitis, osteoarthritis, bunions, and/or diabetes.  Finally, the podiatrist must complete the "Foot Miscellaneous Questionnaire" required in cases where there is evidence of extreme tenderness on the plantar surfaces of the feet, indicative of the presence of plantar fasciitis.  

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  In addition, the examiners must specify in their reports that the claims file, as well as the Veteran's Virtual VA, and Veteran Benefits Management System electronic records, have been reviewed.  

4.  The AMC/RO should then review the aforementioned reports to ensure that they are in complete compliance with the directives of this REMAND, and that the examiners have documented their consideration of all records contained in Virtual VA and the Veterans Benefits Management System, as appropriate.  If the reports are deficient in any manner, the AMC/RO must implement corrective procedures.  

5.  The AMC/RO should then readjudicate the Veteran's claim for an increased evaluation for flat feet, as well as her claim for an evaluation in excess of 10 percent for right ankle instability prior to January 26, 2013.  Should the benefits sought on appeal remain denied, the Veteran and her representative should be provided with a supplemental statement of the case which contains notice of all relevant action taken on the Veteran's claims for benefits since June 2013.  An appropriate period of time should be allowed for response.  

6.  The AMC/RO must then issue the Veteran a statement of the case addressing the issue of entitlement to service connection for chondromalacia patella of the right knee, to include secondary to chondromalacia patella of the left knee.  The Veteran is hereby informed that the Board may not exercise appellate jurisdiction in this matter absent a timely perfected appeal.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



	                     ______________________________________________
	DEREK R. BROWN	
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


